Case 1:20-cv-00445-RJL Document 11-4 Filed 03/13/20 Page 1 of 4




          EXHIBIT C
      Case 1:20-cv-00445-RJL Document 11-4 Filed 03/13/20 Page 2 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JONATHAN DIMAIO, et al.,

                        Plaintiffs,

                v.                                               Case No. 1:20-cv-00445

CHAD WOLF, et al.,


                        Defendants.


                         DECLARATION OF JONATHAN DIMAIO

     I, Jonathan DiMaio, do hereby declare and state as follows:

     1.        My name is Jonathan DiMaio. I am over 18 years of age and have personal

     knowledge of the facts set forth in this Declaration. This Declaration is being submitted

     in support of Plaintiffs’ Motion for Partial Summary Judgment in the above-captioned

     matter.

     2.        I am a U.S. citizen and resident of Brooklyn, New York. I am a filmmaker.

     3.        I have a valid passport and meet the eligibility criteria for Global Entry set forth

     in 8 C.F.R. § 235.12.

     4.        I have never had a New York-issued driver’s license.

     5.        I frequently travel internationally. I have international travel planned this year,

     including a trip to the Dominican Republic in summer 2020.




                                                 1
         Case 1:20-cv-00445-RJL Document 11-4 Filed 03/13/20 Page 3 of 4




       6.         I am finishing post-production of a feature film, which I will be submitting to

       international film festivals that will take place in 2021, and I anticipate international

       travel related to that process.

       7.         I planned to enroll in Global Entry in February 2020 to make upcoming

       international travel more convenient and, in particular, to reduce processing times at the

       airport.

       8.         As a New York resident, I am no longer eligible to apply for Global Entry under

       the February 5 Rule.

       9.         The inability to use Global Entry will make it more difficult for me to travel

       internationally.

       10.        I plan to apply for Global Entry if the ban on New York residents is lifted.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



       Executed this __12__ day of March, 2020,
       in Brooklyn, New York
                                                                       ————————————
                                                                       Jonathan DiMaio




                                                    !2
         Case 1:20-cv-00445-RJL Document 11-4 Filed 03/13/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that this document will be served on the Defendants in accordance with

Fed. R. Civ. P. 4.


                                             /s/ Graham W. White
                                             Graham W. White
                                             601 Massachusetts Ave., NW
                                             Washington, DC 20001
                                             (202) 942-5000
                                             graham.white@arnoldporter.com




                                                !3
